Citation Nr: 0323320	
Decision Date: 09/10/03    Archive Date: 09/23/03	

DOCKET NO.  00-22 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the right knee with a history of Baker's cyst, from 30 
percent disabling for the period beginning May 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1979 to June 1981.  

In an April 2001 rating decision, the RO granted the veteran 
an increased rating to 30 percent for traumatic arthritis of 
the right knee with history of Baker's cyst beginning May 1, 
2002.  The RO gave the veteran a temporary total rating for 
his right knee for the period from March 9, 2001, to April 
30, 2002.  


REMAND

Effective February 22, 2002, new regulations permitted the 
Board of Veterans Appeals (Board) to obtain evidence, clarify 
the evidence, cure procedural defects, or perform any other 
action essential to appellate review in many appeals properly 
before it without remanding the case back to the RO.  See 
38 C.F.R. §§ 19.9, 19.31, 20.903 (2002).  The new rules also 
permitted the Board to consider additional evidence it had 
obtained without obtaining a waiver of initial RO review from 
the appellant.  

The Board implemented procedures permitting Veterans Law 
Judges to divert Board personnel to undertake "the action 
essential for a proper appellate decision" in lieu of 
remanding the case to the RO.  However, in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the regulatory 
provisions of 38 C.F.R. § 19.9 that allowed the Board to 
develop evidence on a claim.  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) and the amended rule codified at 
38 C.F.R. § 20.1304 were inconsistent with 38 U.S.C.A. 
§ 7104(a).  The Federal Circuit held that Section 19.9(a)(2) 
denies appellants "one review on appeal to the Secretary" 
when the Board considers additional evidence without having 
to remand the case to the RO for initial consideration and 
without having to obtain a waiver of the rights to initial RO 
review from the appellant. 

In the instant case, a review of the record shows that VA 
accorded the veteran an examination of the joints in July 
2003.  The veteran and his representative have not been 
provided the opportunity to review the report of the 
examination.  Since they have not waived the right to have 
that evidence considered initially by the RO, they remanded 
the case as required to comply with the recent changes in 
case law.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001) are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated them 
since early 2003 for his service-
connected right knee disability.  With 
any necessary authorization from him, the 
RO should attempt to obtain copies of 
pertinent treatment records identified by 
him in response to this request which 
have not been previously secured.  

3.  Then, the RO should readjudicate the 
issue of entitlement to a disability 
rating in excess of 30 percent for 
arthritis of the right knee with a 
history of Baker's cyst for the period 
beginning May 1, 2002.  If the benefit 
sought is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  This must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this REMAND is to 
comply with governing adjudicative procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




